s 1-3, 5-11, 13-17, 19 (the claimed invention) are allowed.


                                          
                                        EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney John Winn (Reg no. 58,579) on February 22nd 2021 and via subsequent emails received on February 23rd 2021, February 24th 2021, and March 11th 2021. 

Listing of Claims:

 (Currently Amended) A method of testing a payment processing network by a credit card company device, the method comprising:
determining a link in a communication path between a network and a terminal is defective;
determining, by the credit card company device, a problem area of the terminal by using intelligence in the network, wherein the intelligence in the network allows the terminal to self-test to determine the problem area, wherein the self-test comprises:
providing the terminal with a terminal software update from an acquirer device, wherein the terminal software update includes parameters for performing self-initiated authorization transactions, and wherein the parameters include test bank identification numbers;

determining whether the self-initiated authorization transactions include test primary account numbers included in the test bank identification numbers, wherein:
in response to the determining that the test primary account numbers are included in the test bank identification numbers, determining that the terminal is performing the self-initiated authorization transactions, or
in response to the determining that the test primary account numbers are not included in the test bank identification numbers, determining that the terminal is not performing the self-initiated authorization transactions. 
(Previously Presented) The method of claim 1,
wherein the parameters further include a frequency for self-initiating one or more authentication requests, the test primary account numbers, authentication amounts for each of the one or more authentication requests, and a schedule associated with each of the test primary account numbers.
(Currently Amended) The method of claim 1, wherein:
the terminal is programmed to self-initiate 
(Cancelled) 
(Previously Presented) The method of claim 1, wherein:
the self-initiated authorization transactions are routed via at least one of a value added reseller or an independent sales organization.
(Previously Presented) The method of claim 1, wherein determining whether the self-initiated authorization transactions include test primary 
determining whether the self-initiated authorization transactions are provided according to a schedule.
(Previously Presented) The method of claim 1, further comprising:
in response to the determining that the test primary account numbers are not included in the test bank identification numbers, determining that there is a problem in processing at least one of the test primary account numbers.
(Previously Presented) The method of claim 7, further comprising:
in response to determining that there is a problem, determining that test bank identification numbers associated with at least one of the test primary accounts are not supported by the terminal.
(Currently Amended) A credit card company device for testing a payment processing network, the credit card company device comprising one or more processors and a non-transitory computer readable medium containing instructions thereon such that when the instructions are executed by the processor, the processor is configured to facilitate performing:
determining a link in a communication path between a network and a terminal is defective;
determining a problem area of the terminal by using intelligence in the network, wherein the intelligence in the network allows the terminal to self-test to determine the problem area, wherein the self-test comprises:
providing the terminal with a terminal software update from an acquirer device, wherein the terminal software update includes parameters for performing self-initiated authorization transactions, and wherein the parameters include test bank identification numbers;
programming the terminal for performing the self-initiated authorization transactions; and

in response to the determining that the test primary account numbers are included in the test bank identification numbers, determining that the terminal is performing the self-initiated authorization transactions, or
in response to the determining that the test primary account numbers are not included in the test bank identification numbers, determining that the terminal is not performing the self-initiated authorization transactions.
(Previously Presented) The credit card company device of claim 9, 
wherein the parameters further include a frequency for self-initiating one or more authentication requests, the test primary account numbers, authentication amounts for each of the one or more authentication requests, and a schedule associated with each of the test primary account numbers.
(Currently Amended) The credit card company device of claim 9, wherein:
the terminal is programmed to self-initiate 
(Cancelled) 
(Previously Presented) The credit card company device of claim 9, wherein:
the self-initiated authorization transactions are routed via at least one of a value added reseller or an independent sales organization.
(Currently Amended) The credit card company device of claim 9, wherein the processor is further configured to facilitate performing:
determining whether the self-initiated authorization transactions are provided according to a schedule.
(Currently Amended) The credit card company device of claim 9, wherein the processor is further configured to facilitate performing:
in response to the determining that the test primary account numbers are not included in the test bank identification numbers, determining that there is a problem in processing at least one of the test primary account numbers.
(Currently Amended) A terminal comprising one or more processors and a 	non-transitory computer readable medium containing instructions thereon such 	that when the instructions are executed by the processor, the processor is 	configured to facilitate performing:
determining a link in a communication path between a network and a terminal is defective;
determining a problem area of the terminal by using intelligence in the network, wherein the intelligence in the network allows the terminal to self-test to determine the problem area, wherein the self-test comprises:
providing the terminal with a terminal software update from an acquirer device, wherein the terminal software update includes parameters for performing self-initiated authorization transactions, and wherein the parameters include test bank identification numbers;
programming the terminal for performing the self-initiated authorization transactions;
determining whether the self-initiated authorization transactions include test primary account numbers included in the test bank identification numbers, wherein;
in response to the determining that the test primary account numbers are included in the test bank identification numbers, determining that the terminal is performing the self-initiated authorization transactions, or
in response to the determining that the test primary account numbers are not included in the test bank identification numbers, determining that the terminal is not performing the self-initiated authorization transactions.
 (Previously Presented) The terminal according to claim 16, wherein the parameters include:
a frequency for self-initiating one or more authentication requests, the test primary account numbers, authentication amounts for each of the one or more authentication requests, and a schedule associated with each of the test primary account numbers.
(Cancelled) 
(Currently Amended) The terminal according to claim 16, wherein:
the self-initiated authorization transactions are sent to a credit card company device via at least one of a value added reseller or an independent sales organization.


	                                 REASONS FOR ALLOWANCE
The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant's disclosure.

Most Relevant Prior Art:

US 2008/0283592 to Oder II (J.D.) et al, discloses, “ Payment card transactions at a point of sale (POS) are secured in certain embodiments by intercepting, with a POS security layer installed on a POS terminal, payment data from the POS terminal, transmitting the payment data from the POS security layer to a server security application installed on a POS server, and providing false payment data from the POS security layer to a POS terminal application installed on the POS terminal. The false payment data in various embodiments is processed as if it were the payment data, such that the POS terminal transmits an authorization request to the POS server using the false payment data. In addition, the authorization request may be transmitted from the POS server to a payment gateway. 
US 2016/0379181 to Nordlof discloses, “ Payment platforms such as point of sale terminals can send test transactions to an acquirer processor certification and analytics system for certification of the payment platform's readiness to perform financial transaction processing with payment networks. A payment platform sends a test transaction to an acquirer processor and receives a unique request identifier. The request identifier and a test identifier associated with the test transaction are sent to an analytics engine that retrieves data associated with the test transaction from the acquirer processor, and expected values based on the test identifier. The analytics engine performs a comparison and determines a certification result for the payment platform based on the comparison. Based on certification results, authorization or licenses can be granted to payment platforms to use payment networks of the acquirer processor. 
US Patent 10,581,855 to Donovan et al, discloses, “  A payment terminal can have a secured test mode. Interfaces of the payment terminal may be secured via various techniques. Self-test input touch inputs may be provided at a user interface to initiate device self-tests. The payment terminal may perform the self-tests, and generate a machine-readable output including device information and results from the self-tests. The payment terminal may display the machine-readable output for scanning by test equipment.



REASONS FOR PATENT ELIGIBILITY
Based on the 2019 PEG guidance from January 7th, 2019.: Under Step 2A, prong 1:
The claimed invention recites an abstract idea of a mental process, (a concept
performed in the human mind of determining a terminal is performing the self-initiated authorization transaction).
Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that
integrates the identified abstract idea into a practical application.
The limitations from claim 1( the self test comprises: providing the terminal with a terminal software update form an acquirer device…. Programming the terminal for performing the self-initiated authorization transactions…).
These are meaningful limitations that as an ordered combination that are more than
mere instructions to apply the abstract idea using a computer and are more
than generally linking the use of an the abstract idea to a particular
technological environment or field of use and are indicative of a practical application.
Further, as an ordered combination, the claims are also not well-understood, routine or
conventional. For the reasons stated above, the claimed invention is 101 eligible.
                                                        CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/11/2021